UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-32268 Kite Realty Group Trust (Exact Name of Registrant as Specified in its Charter) Maryland 11-3715772 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 30 S. Meridian Street, Suite 1100 Indianapolis, Indiana (Address of principal executive offices) (Zip code) Telephone: (317) 577-5600 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of Common Shares outstanding as of May 3, 2010 was 63,207,536 ($.01 par value) KITE REALTY GROUP TRUST QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010 TABLE OF CONTENTS Page Part I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 4 Condensed Consolidated Statement of Shareholders’ Equity for the Three Months Ended March 31, 2010 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements 7 Cautionary Note About Forward-Looking Statements 17 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosure about Market Risk 32 Item 4. Controls and Procedures 32 Part II. OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults upon Senior Securities 33 Item 4. Removed and Reserved 33 Item 5. Other Information 33 Item 6. Exhibits 33 SIGNATURES 34 2 Table of Contents Part I. FINANCIAL INFORMATION Item 1. Kite Realty Group Trust Condensed Consolidated Balance Sheets (Unaudited) March 31, December 31, Assets: Investment properties, at cost: Land $ $ Land held for development Buildings and improvements Furniture, equipment and other Construction in progress Less: accumulated depreciation ) ) Cash and cash equivalents Tenant receivables, including accrued straight-line rent of $8,653,383 and $8,570,069, respectively, net of allowance for uncollectible accounts Other receivables Investments in unconsolidated entities, at equity Escrow deposits Deferred costs, net Prepaid and other assets Total Assets $ $ Liabilities and Equity: Mortgage and other indebtedness $ $ Accounts payable and accrued expenses Deferred revenue and other liabilities Total Liabilities Commitments and contingencies Redeemable noncontrolling interests in Operating Partnership Equity: Kite Realty Group Trust Shareholders' Equity: Preferred Shares, $.01 par value, 40,000,000 shares authorized, no shares issued and outstanding — — Common Shares, $.01 par value, 200,000,000 shares authorized, 63,200,556 shares and 63,062,083 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively Additional paid in capital and other Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Kite Realty Group Trust Shareholders' Equity Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of these condensedconsolidated financial statements. 3 Table of Contents Kite Realty Group Trust Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Revenue: Minimum rent $ $ Tenant reimbursements Other property related revenue Construction and service fee revenue Total revenue Expenses: Property operating Real estate taxes Cost of construction and services General, administrative, and other Depreciation and amortization Total expenses Operating income Interest expense ) ) Income tax expense of taxable REIT subsidiary ) ) Income from unconsolidated entities — Other income, net (Loss) income from continuing operations ) Loss from discontinued operations — ) Consolidated net (loss) income ) Net loss (income) attributable to noncontrolling interests ) Net (loss) income attributable to Kite Realty Group Trust $ ) $ (Loss) income per common share - basic & diluted: (Loss) income from continuing operations attributable to Kite Realty Group Trust common shareholders $ ) $ Loss from discontinued operations attributable to Kite Realty Group Trust common shareholders — ) Net (loss) income attributable to Kite Realty Group Trust common shareholders $ ) $ Weighted average common shares outstanding - basic Weighted average common shares outstanding - diluted Dividends declared per common share $ $ Net (loss) income attributable to Kite Realty Group Trust common shareholders: (Loss) income from continuing operations $ ) $ Discontinued operations — ) Net (loss) income attributable to Kite Realty Group Trust common shareholders $ ) $ Consolidated net (loss) income $ ) $ Other comprehensive income Comprehensive (loss) income ) Comprehensive loss (income) attributable to noncontrolling interests ) Comprehensive (loss) income attributable to Kite Realty Group Trust $ ) $ The accompanying notes are an integral part of these condensedconsolidated financial statements. 4 Table of Contents Kite Realty Group Trust Condensed Consolidated Statement of Shareholders’ Equity (Unaudited) Accumulated Other Common Shares Additional Comprehensive Accumulated Shares Amount Paid-in Capital Loss Deficit Total Balances, December 31, 2009 $ $ $ ) $ ) $ Stock compensation activity — — Proceeds from employee share purchase plan 28 — — Other comprehensive income — Distributions declared — ) ) Net loss — ) ) Exchange of redeemable noncontrolling interest for common stock 50 — — Adjustment to redeemable noncontrolling interests - Operating Partnership — — ) — — ) Balances, March 31, 2010 $ $ $ ) $ ) $ The accompanying notes are an integral part of these condensedconsolidated financial statements. 5 Table of Contents Kite Realty Group Trust Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Consolidated net (loss) income $ ) $ Adjustments to reconcile consolidated net (loss) income to net cash provided by operating activities: Equity in earnings of unconsolidated entities — ) Straight-line rent ) ) Depreciation and amortization Provision for credit losses Compensation expense for equity awards Amortization of debt fair value adjustment ) ) Amortization of in-place lease liabilities ) ) Distributions of income from unconsolidated entities — Changes in assets and liabilities: Tenant receivables Deferred costs and other assets ) Accounts payable, accrued expenses, deferred revenue and other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Acquisitions of interests in properties and capital expenditures, net ) ) Change in construction payables ) Contributions to unconsolidated entities — ) Net cash used in investing activities ) ) Cash flows from financing activities: Equity issuance proceeds, net of costs — Loan proceeds Loan transaction costs ) ) Loan payments ) ) Distributions paid – common shareholders ) ) Distributions paid – redeemable noncontrolling interests ) ) Distributions to noncontrolling interests ) ) Net cash (used in) provided by financing activities ) Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents Kite Realty Group Trust Notes to Condensed Consolidated Financial Statements March 31, 2010 (Unaudited) Note 1. Organization Kite Realty Group Trust (the “Company”), through its majority-owned subsidiary, Kite Realty Group, L.P. (the “Operating Partnership”), is engaged in the ownership, operation, management, leasing, acquisition, construction, expansion and development of neighborhood and community shopping centers and certain commercial real estate properties in selected markets in the United States.The Company also provides real estate facilities management, construction, development and other advisory services to third parties through its taxable REIT subsidiary.At March 31, 2010, the Company owned interests in 55 operating properties (consisting of 51 retail properties, three commercial operating properties and an associated parking garage) and seven properties under development or redevelopment. Note 2. Basis of Presentation, Consolidation and Investments in Joint Ventures, and Noncontrolling Interests The Company’s management has prepared the accompanying unaudited financial statements pursuant to the rules and regulations of the SEC.Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) may have been condensed or omitted pursuant to such rules and regulations, although management believes that the disclosures are adequate to make the presentation not misleading.The unaudited financial statements as of March 31, 2010 and for the three months ended March 31, 2010 and 2009 include, in the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary to present fairly the financial information set forth therein.The consolidated financial statements in this Form 10-Q should be read in conjunction with the audited consolidated financial statements and related notes thereto included in the Company’s 2009 Annual Report on Form 10-K.The preparation of financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the disclosure of contingent assets and liabilities, the reported amounts of assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reported period.Actual results could differ from these estimates.The results of operations for the interim periods are not necessarily indicative of the results that may be expected on an annual basis. Consolidation and Investments in Joint Ventures The accompanying financial statements of the Company are presented on a consolidated basis and include all accounts of the Company, the Operating Partnership, the taxable REIT subsidiary of the Operating Partnership, subsidiaries of the Company or the Operating Partnership that are controlled and any variable interest entities (“VIEs”) in which the Company is the primary beneficiary.In general, a VIE is a corporation, partnership, trust or any other legal structure used for business purposes that either (a) has equity investors that do not provide sufficient financial resources for the entity to support its activities, (b) does not have equity investors with voting rights or (c) has equity investors whose votes are disproportionate from their economics and substantially all of the activities are conducted on behalf of the investor with disproportionately fewer voting rights.The Company consolidates properties that are wholly owned as well as properties it controls but in which it owns less than a 100% interest.Control of a property is demonstrated by: · the Company’s ability to manage day-to-day operations of the property; · the Company’s ability to refinance debt and sell the property without the consent of any other partner or owner; · the inability of any other partner or owner to replace the Company a manager of the property; or · being the primary beneficiary of a VIE, defined as the entity that has (i) the power to direct the activities of the VIE that most significantly impact the VIE’s economic performance, and (ii) the obligation to absorb losses or the right to receive benefits that could potentially be significant to the VIE. The Company considers all relationships between itself and the VIE, including development agreements, management agreements and other contractual arrangements, in determining whether it has the power to direct the activities of the VIE that most significantly affect the VIE’s performance and whether it has an implicit financial responsibility to ensure that the VIE operates as designed.The Company also continuously reassesses primary beneficiary status.Other than with regard to The Centre, as described below, there were no changes during 2010 or 2009 to the Company’s conclusions regarding whether an entity qualifies as a VIE or whether the Company is the primary beneficiary of any previously identified VIE. 7 Table of Contents The Centre The third party loan secured by The Centre, a previously unconsolidated operating property in which we own a 60% interest, matured in the third quarter of 2009.In order to pay off this loan, the Company made a capital contribution of $2.1 million and simultaneously extended a loan of $1.4 million to the partnership.At March 31, 2010, $0.7 million of this loan remained outstanding, bearing interest at 15%, and is due within 30 days upon demand.The Company’s extension of a loan to the partnership caused the Company to conclude that The Centre qualifies as a VIE and the Company is its primary beneficiary.As a result, the financial statements of The Centre were consolidated as of September 30, 2009, the assets and liabilities were recorded at fair value, and a non-cash gain of $1.6 million was recorded, of which the Company’s share was approximately $1.0 million.A market participant income approach was utilized to estimate the fair value of the investment property, related intangibles, and noncontrolling interest. The income approach required the Company to make assumptions about market leasing rates, discount rates, noncontrolling interest and disposal values using Level 2 and Level 3 inputs. As of March 31, 2010, the Company had investments in seven joint ventures that are VIEs in which the Company is the primary beneficiary. As of this date, these VIEs had total debt of approximately $94.2 million which is secured by assets of the VIEs totaling approximately $183.9 million.The Operating Partnership guarantees the debt of these VIEs; however, the VIEs could sell the properties in order to satisfy the outstanding obligations before the guarantee would be required. The Company accounts for its investments in unconsolidated joint ventures under the equity method of accounting as it exercises significant influence over, but does not control, operating and financial policies.These investments are recorded initially at cost and subsequently adjusted for equity in earnings and cash contributions and distributions. Noncontrolling Interests Effective January 1, 2009, the Company adopted the provisions of Statement of Financial Accounting Standard (“SFAS”) No. 160 “Non-controlling Interests in Consolidated Financial Statements,” which was primarily codified into Topic 810 – “Consolidation” in the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“Codification” or “ASC”).The provision requires a noncontrolling interest in a subsidiary to be reported as equity and the amount of consolidated net income specifically attributable to the noncontrolling interest to be identified in the consolidated financial statements.As a result of the retrospective application of this provision, the Company reclassified noncontrolling interest from the liability section to the equity section in its accompanying condensed consolidated balance sheets and as an allocation of net income rather than an expense in the accompanying condensed consolidated statements of operations.As a result of the reclassification, total equity at December 31, 2008 increased $4.4 million. The noncontrolling interests in the Operating Partnership for the three months ended March 31, 2010 and 2009 were as follows: Noncontrolling interests balance January 1 $ $ Net income allocable to noncontrolling interests, excluding redeemable noncontrolling interests Distributions to noncontrolling interests ) ) Other ) — Noncontrolling interests balance at March 31 $ $ In addition, as part of the adoption of this provision, the Company also applied the measurement provisions of EITF Topic D-98 “Classification and Measurement of Redeemable Securities,” which was primarily codified into Topic 480 – “Distinguishing Liabilities from Equity” in the ASC.In applying the measurement provisions, the Company did not change the classification of redeemable noncontrolling interests in the Operating Partnership in the accompanying condensed consolidated balance sheets because the Company may be required to pay cash to unitholders upon redemption of their interests in the limited partnership under certain circumstances.However, as noted above, noncontrolling interests, including redeemable interests, are now classified as an allocation of net income rather than an expense in the accompanying condensed consolidated statements of operations. 8 Table of Contents The redeemable noncontrolling interests in the Operating Partnership for the three months ended March 31, 2010 and 2009was as follows: Redeemable noncontrolling interests balance January 1 $ $ Net (loss) income allocable to redeemable noncontrolling interests ) Accrued distributions to redeemable noncontrolling interests ) ) Other comprehensive income allocable to redeemable noncontrolling interests 1 Exchange of redeemable noncontrolling interest for common stock ) — Adjustment to redeemable noncontrolling interests - operating partnership Redeemable noncontrolling interests balance at March 31 $ $ 1 Represents the noncontrolling interests’ share of the changes in the fair value of derivative instruments accounted for as cash flow hedges (see Note 7). The following sets forth comprehensive income allocable to noncontrolling interests for the three months ended March 31, 2010 and 2009: Accumulated comprehensive loss balance at January 1 $ ) $ ) Other comprehensive income allocable to noncontrolling interests 1 Accumulated comprehensive loss balance at March 31 $ ) $ ) 1 Represents the noncontrolling interests’ share of the changes in the fair value of derivative instruments accounted for as cash flow hedges (see Note 7). The carrying amount of the redeemable noncontrolling interests in the Operating Partnership is required to be reflected at the greater of historical book value or redemption value with a corresponding adjustment to additional paid-in capital.As of December 31, 2009 and 2008, the historical book value of the redeemable noncontrolling interests exceeded the redemption value, so no adjustment was necessary. Although the presentation of certain of the Company’s noncontrolling interests in subsidiaries did change as a result of the adoption of the provisions, there was not a material impact on the Company’s financial condition or results of operations. The Company allocates net operating results of the Operating Partnership based on the partners’ weighted average ownership interest.The Company adjusts the redeemable noncontrolling interests in the Operating Partnership at the end of each period to reflect their interests in the Operating Partnership.This adjustment is reflected in the Company’s shareholders’ equity.The Company’s and the redeemable noncontrolling interests in the Operating Partnership for the three months ended March 31, 2010 and 2009 were as follows: 9 Table of Contents Three Months Ended March 31, Company’s weighted average diluted interest in Operating Partnership % % Redeemable noncontrolling weighted average diluted interests in Operating Partnership % % At both March 31, 2010 and December 31, 2009, the Company’s and the noncontrolling interests in the Operating Partnership were 88.8% and 11.2%, respectively. Note 3. Earnings Per Share Basic earnings per share is calculated based on the weighted average number of shares outstanding during the period.Diluted earnings per share is determined based on the weighted average number of shares outstanding combined with the incremental average shares that would have been outstanding assuming all potentially dilutive shares were converted into common shares as of the earliest date possible. Potentially dilutive securities include outstanding share options, units in the Operating Partnership, which may be exchanged, at our option, for either cash or common shares under certain circumstances and deferred share units, which may be credited to the accounts of non-employee trustees in lieu of the payment of cash compensation or the issuance of common shares to such trustees.Due to the Company’s net loss for the three months ended March 31, 2010, the potentially dilutive securities were not dilutive for this period.The only securities that had a potentially dilutive effect for the three months ended March 31, 2009 were outstanding share options and deferred share units, the dilutive effect of which was as follows: Three Months Ended March 31, Dilutive effect of outstanding share options to outstanding common shares — Dilutive effect of deferred share units to outstanding common shares — Total dilutive effect — For the periods ended March 31, 2010 and 2009, approximately 1.1 million and 1.2 million outstanding common share options, respectively, were excluded from the computation of diluted earnings per share because their impact was not dilutive. Note 4. Discontinued Operations In December 2009, the Company transferred its Galleria Plaza operating property in Dallas, Texas to the ground lessor.The Company had determined during the third quarter of 2009 that there was no value to the improvements and intangibles related to Galleria Plaza and recognized a non-cash impairment charge of $5.4 million to write off the net book value of the property.Since the Company ceased operating this property during the fourth quarter of 2009, its operating results have been reclassified and are reflected as discontinued operations for the three months ended March 31, 2009. 10 Table of Contents Note 5. Mortgage and Other Indebtedness Mortgage and other indebtedness consisted of the following at March 31, 2010 and December 31, 2009: Balance at March 31, 2010 December 31, 2009 Line of credit $ $ Term loan Notes payable secured by properties under construction - variable rate Mortgage notes payable - fixed rate Mortgage notes payable - variable rate Net premiums on acquired debt Total mortgage and other indebtedness $ $ Consolidated indebtedness, including weighted average maturities and weighted average interest rates at March 31, 2010, is summarized below: Amount Weighted Average Maturity (Years) Weighted Average Interest Rate Percentage of Total Fixed rate debt $ % 46 % Floating rate debt (hedged) % 33 % Total fixed rate debt % 79 % Notes payable secured by properties under construction - variable rate % 11 % Other variable rate debt % 43 % Floating rate debt (hedged) ) -1.7 -2.47
